People v King (2014 NY Slip Op 08457)





People v King


2014 NY Slip Op 08457


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
PETER B. SKELOS
JOHN M. LEVENTHAL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2007-06857
 (Ind. No. 7099/04)

[*1]The People of the State of New York, respondent, 
vVertell King, appellant. A. James Bell, Brooklyn, N.Y., for appellant.


Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi Mandel of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Holdman, J.), imposed June 29, 2006, on the ground that the sentence was excessive.
ORDERED that appeal is dismissed as academic.
The defendant's contention that the sentence imposed was excessive has been rendered academic (see People v Nicholson, 31 AD3d 468, 469; People v Anderson, 168 AD2d 624, 624), as the defendant has fully served his sentence (see People v Nicholson, 31 AD3d at 469; People v Anderson, 168 AD2d at 624). Accordingly, we dismiss the appeal.
ENG, P.J., SKELOS, LEVENTHAL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court